Citation Nr: 0930916	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  96-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating in excess 
of 30 percent for tinea manum (left hand), tinea pedis, tinea 
unguium and tinea cruris (hereafter "skin disability").

2.  Entitlement to an initial compensable disability rating 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel

INTRODUCTION

The Veteran had active military service from January 1991 to 
September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDINGS OF FACT

1.  The Veteran's skin disability is not productive of 
ulceration, extensive exfoliation, systemic or nervous 
manifestations, exceptional repugnancy, coverage of more than 
40 percent of the entire body or more than 40 percent of the 
exposed area affected, or the constant or near-constant use 
of systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period or 
during any period.

2.  The Veteran's hearing loss is productive of puretone 
threshold averages no higher than 45 with speech recognition 
ability of 88 percent bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for tinea manum (left hand), tinea pedis, tinea 
unguium and tinea cruris are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, 
Diagnostic Code 7806 (2009).

2.  The criteria for an initial compensable disability rating 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.85, Diagnostic Code 6100, and 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) describe 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  Upon receipt of a complete or 
substantially complete application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or 
will assist in substantiating, each of the five elements of 
the claim including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; and (3) of the information and 
evidence that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  38 C.F.R. § 3.159(b)(1) (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board notes that the Veteran's claim was initial one for 
service connection for bilateral hearing loss, which was 
granted in a December 1998 rating decision and evaluated as 
zero percent disabling effective September 22, 1997 (the date 
the Veteran's claim was filed).  The Veteran disagreed with 
the noncompensable evaluation of this now service-connected 
disability.  Thereafter the RO provided notice to the Veteran 
of the Pelegrini II elements of how to establish an increased 
rating.  However, since the Veteran's claim was initially one 
for service connection, which has been granted, the Board 
finds that VA's obligation to notify the Veteran was met as 
the claim for service connection was obviously substantiated.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, any deficiency in the notice provided relating to 
the Veteran's appeal for an increased rating as to his 
service-connected bilateral hearing loss is not prejudicial 
to the Veteran

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that VA notify the claimant that he/she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life in order to substantiate 
the claim.  Vazquez-Flores, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and daily life (such as a 
specific measurement or test result), VA must provide at 
least general notice of that requirement to the claimant.  
Id.  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, notice letters were sent to the Veteran in 
December 2003, April 2006 and September 2008 that informed 
him of what evidence was required to substantiate the claim 
for an increased disability rating for his service-connected 
skin disability and of his and VA's respective duties for 
obtaining evidence.  In April 2006, he was also advised that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id., see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was 
also advised on what evidence and/or information is necessary 
to establish entitlement to an effective date should benefits 
be granted.  However, any questions as to the appropriate 
effective date to be assigned are moot as the claim has been 
denied.  

The Board finds that the notice letters sent to the Veteran 
in December 2003, April 2006 and September 2009, when read as 
a whole, fully meet the requirements set forth in Vazquez-
Flores as to content; however, they are not sufficient as to 
timing, creating a presumption of prejudice to the Veteran.  
This error, however, has been cured by appropriate notice and 
subsequent adjudication in April 2009.  Thus, there is no 
prejudice to the Veteran by the Board proceeding to 
adjudication his claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (defects in timing of notice may be 
cured by affording the Veteran appropriate notice and 
subsequent adjudication).    

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
Veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence.  VA, therefore, 
has made every reasonable effort to obtain all records 
relevant to the Veteran's claims.

The duty to assist also includes providing the Veteran a 
thorough and contemporaneous examination.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The Veteran was afforded 
VA examinations in January 1993, January 1995, August 1998, 
March 2004, and October 2006.  Significantly, the Board 
observes that he does not report that his skin and hearing 
disabilities have worsened since he was last examined, and 
thus a remand is not required solely due to the passage of 
time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 
(2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran.  Additional efforts to assist 
or notify him would serve no useful purpose.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of his claims. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the Veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the Veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the Veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the Veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Skin Disability

In a March 1995 rating decision, the RO denied a disability 
rating higher than 30 percent for the Veteran's service-
connected skin disability under Diagnostic Code 7806.  During 
the pendency of this appeal, regulatory changes amended the 
VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
including, effective August 30, 2002, the rating criteria for 
evaluating skin disorders.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process is concluded, VA will evaluate the Veteran's claim 
under both the old criteria and the current regulations in 
the VA Schedule for Rating Disabilities in order to ascertain 
which version is most favorable to his claim, if indeed one 
is more favorable than the other.  VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can only be applied for periods from 
and after the effective date of the regulatory change.  Thus, 
only the old criteria can be applied to evaluate the 
Veteran's disability for the period prior to the effective 
date of the regulatory change.  See VAOPGCPREC 3-00.

In a March 2005 Supplemental Statement of the Case, the RO 
considered both the old and new regulations, and the new 
rating criteria were provided to the Veteran and his 
representative.  Thus, there is no prejudice to the Veteran 
by the Board proceeding to the merits of this claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The earlier version of Diagnostic Code 7806 provided a 10 
percent rating for eczema with exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
A 30 percent rating is warranted for eczema with exudation or 
itching constant, extensive lesions, or marked disfigurement.  
Eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or that is 
exceptionally repugnant, warrants a 50 percent rating, which 
is the maximum rating permitted.  

Under the new rating criteria, Diagnostic Code 7806 provides 
for a 10 percent rating where at least 5 percent, but less 
than 20 percent of the entire body is covered, or at least 5 
percent but less than 20 percent of exposed areas affected 
are covered, or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2009).

The medical evidence consists of the Veteran's service 
treatment records, VA and private treatment records, and VA 
examination reports from January 1993, January 1995, March 
2004, and October 2006.  The Veteran also submitted pictures 
of his hands and feet in November 1999.

On his post-deployment medical evaluation, the Veteran 
complained of having a rash, skin infection, or sores while 
in Southwest Asia.  However, at his separation examination, 
the Veteran denied having had any skin diseases on his Report 
of Medical History, and no finding of a skin disorder is seen 
on the Report of Medical Examination. 

Post-service VA and non-VA treatment records show treatment 
over the years for tinea pedis, tinea manum (left hand), 
tinea cruris, tinea versicolor and onychomycosis.  Treatment 
for these conditions has mostly been with various 
creams/lotions.  In June 2003, the Veteran underwent 
inpatient evaluation at the War Related Illness and Injury 
Study Center for post-deployment health concerns related to 
the Gulf War.  The treatment records from this evaluation 
indicate the Veteran had dermatophytes at the inguinal 
region, nails and body parts.  A Dermatology Consult note 
indicates the Veteran had erythematous annular patches and 
plaques with trailing scale in the groin area, scaly patches 
on the left hand and feet, and dystrophic toenails.  It was 
recommended the Veteran be tried on both topical and oral 
Lamisil.

As indicated, the Veteran has also undergone multiple VA 
examinations.  On VA examination in January 1992, the Veteran 
reported a history of fungi of the feet and hands since he 
was in the Persian Gulf that had been treated unsuccessfully 
with creams.  The examiner found the Veteran had marked 
scaliness of the left hand and feet with marked dystrophy of 
toenails and subungual hyperkeratosis (three on the right and 
one on the left).  The Veteran also had maceration of the toe 
webs, and erythematous pustules in the groin.  The assessment 
was tinea manum, tinea pedis, tinea unguium and tinea cruris.

The Veteran underwent a second VA examination in January 
1995.  The Veteran referred having marked itching and foul 
odor from the affected areas.  The findings were essentially 
the same as at the prior VA examination with scaliness of the 
left hand, feet and toe webs, and markedly dystrophic 
toenails (four on the right side and three on the left side).  
The assessment was tinea pedis, tinea unguium - severe, and 
tinea manum.

A third VA examination conducted in March 2004 indicates that 
his skin disease is intermittent in nature occurring 
approximately five to six times per year.  He treats it with 
Clotrimazole cream twice a day for two weeks with good 
results.  His symptoms consist mostly of itching.  He denied 
any systemic symptoms.  Physical examination revealed there 
was maceration on the third and fourth inter-toe spaces on 
both feet.  There was a patch in the inguinal area, and 
subungual hyperkeratosis of the toenails.  The examiner 
stated the Veteran's skin disease involves approximately one 
percent of his skin.  There is no scarring.  The diagnoses 
were tinea pedis, tinea cruris, onychomycosis and unilateral 
tinea manus of the left hand by history without active 
lesions present at the time of the examination.  

The last VA examination was conducted in October 2006.  The 
Veteran reported that he has had dermatophytosis on the feet 
and left hand since military service, and he has used 
different topical and oral medications throughout the years 
without complete remission.  His current treatment was noted 
to be with Clotrimazole cream (1%) twice a day.  The only 
symptom described was itching.  Physical examination revealed 
there to be some erythema and scaling on both soles of the 
feet.  Located on the third and fourth inter-toe spaces of 
both feet there was scaling and maceration.  There was also 
subungual hyperkeratosis on the first, third, and fifth 
toenails of the left foot, and on the first, second and fifth 
toenails of the right foot.  No exposed skin was affected.  
The examiner estimated that four percent of the Veteran's 
entire skin was affected.  The diagnoses were tinea pedis and 
tinea unguium.  The examiner noted that the Veteran's skin 
conditions do not affect his ability to perform his normal 
daily activities or to engage in gainful activity.

After considering all the evidence, the Board concludes that 
the preponderance of the evidence is against finding that the 
criteria (either the old or new) for a disability rating in 
excess of 30 percent have been meet.  In evaluating the 
Veteran's skin disability under the old criteria, the 
evidence shows the Veteran has constant itching and during 
flare ups he has scaling and erythema of the left hand and 
soles of both feet with maceration between the inter-toe 
spaces and subungual hyperkeratosis of multiple toenails on 
each foot.  Although early on he reported poor response to 
the use of creams, as early as March 2004, he has reported 
having good results with Clotrimazole cream and continues to 
use this cream.  Thus, the Veteran's disability picture is 
more accurately reflected by the old 30 percent criteria 
(i.e., eczema with exudation or itching constant) because the 
medical evidence fails to show that he has had any ulceration 
or extensive exfoliation or crusting and systemic or nervous 
manifestations.  Furthermore, there is no evidence to show 
that the Veteran's skin disease has been exceptionally 
repugnant.  Moreover, although the pictures provided by the 
Veteran in 1999 show the Veteran's skin disability on his 
left hand and feet, the Board cannot say that it is 
repugnant, much less exceptionally repugnant, as they are not 
very clear.  The most that can be taken from these pictures 
is that they show the toenails affected by the Veteran's skin 
disability.   Thus, a higher disability rating is not 
warranted under the old rating criteria.

Moreover, under the new rating criteria, the evidence shows 
that the Veteran's skin disability covers more than 40 
percent of his entire body or of exposed areas affected.  The 
March 2004 and October 2006 VA examiners indicated that, at 
the time of their examinations, no exposed areas of skin were 
affected and his skin condition only covered 1 percent and 4 
percent, respectively, of the entire body.  There is no 
contrary evidence in the medical treatment records.  
Moreover, the medical evidence fails to establish that the 
Veteran's skin disease has required the constant or near-
constant use of systemic therapy such as corticosteroids or 
other immunosuppressive drugs within a 12-month period.  In 
fact, the treatment records show he has only be prescribed 
topical cream (e.g., Clotrimazole cream 1%) for his skin 
disease.  Thus, the rating criteria for the next higher 
disability rating under the new criteria have also not been 
met.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is no evidence showing that the Veteran's skin 
disability has any affect on his employment or employability.  
In fact, the October 2006 VA examiner specifically stated 
that the Veteran's skin condition does not affect his daily 
activities or his ability to engage in gainful activity.  
Furthermore, the evidence does not show that the Veteran has 
had frequent periods of hospitalization due to his skin 
disability that has interfered with his employment or daily 
life.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
for a disability rating in excess of 30 percent for his 
service-connected skin disability.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of 
the doubt doctrine is not for application.  Consequently, the 
Veteran's claim must be denied.

Hearing Loss

The Veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award.  In these circumstances, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's hearing loss is rated under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  VA disability compensation for 
impaired hearing is derived from the application in sequence 
of two tables.  See 38 C.F.R. § 4.85(h), Table VI and Table 
VII.  Table VI correlates the average pure tone sensitivity 
threshold (derived from the sum of the 1000, 2000, 3000, and 
4000 Hertz thresholds divided by four) with the ability to 
discriminate speech, providing a Roman numeral to represent 
the correlation.  Each Roman numeral corresponds to a range 
of thresholds (in decibels) and of speech discriminations (in 
percentages).  The table is applied separately for each ear 
to derive the values used in Table VII.  Table VII prescribes 
the disability rating based on the relationship between the 
values for each ear derived from Table VI.  The assignment of 
a rating for hearing loss is achieved by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The medical evidence consists of VA treatment records and VA 
examination reports from August 1998 and October 2006.

On authorized audiological evaluation in August 1998, pure 
tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
10
10
55
65
35
LEFT
10
15
60
55
35

Speech audiometry revealed speech recognition ability of 90 
percent in each ear bilaterally.  The impression was normal 
hearing to a moderate to moderately severe hearing loss in 
the right ear and normal hearing to a moderately severe 
hearing loss in the left ear.

On authorized audiological evaluation in October 2006, pure 
tone thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
15
20
60
70
41
LEFT
10
10
65
60
36

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
The impression was normal hearing to a moderate to moderately 
severe hearing loss in the right ear and normal hearing to a 
moderately severe hearing loss in the left ear, with 
excellent speech recognition ability bilaterally.

VA treatment records contain the results of an audio consult 
conducted in May 2006.  On audiometric evaluation, pure tone 
thresholds, in decibels, were as follows:



HERTZ




1000
2000
3000
4000
AVG
RIGHT
20
25
65
70
45
LEFT
20
20
75
65
45

Speech audiometry revealed speech recognition ability of 88 
percent in each ear bilaterally.  The impression was normal 
hearing with moderately severe hearing loss starting at 3000 
Hertz bilaterally. 

When applying these audiometric findings to Table VI, the 
numeric designation of the Veteran's hearing impairment for 
the right ear is at most II, and for the left ear is at most 
II.  Applying these numeric designations to Table VII, the 
result shows the Veteran is only entitled to a zero percent 
evaluation for his bilateral hearing loss.  

The Board notes that consideration under 38 C.F.R. § 4.86 for 
exceptional patterns of hearing impairment is not warranted 
because the results of the audiometric evaluations do not 
show that the Veteran has pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 Hertz) 
of 55 decibels or more, or that the puretone threshold is 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  There is no evidence to indicate that the Veteran's 
bilateral hearing loss affect his employability.  Nor does 
the evidence show that the Veteran has had frequent periods 
of hospitalization because of his service-connected bilateral 
hearing loss that has interfered with his employment or daily 
life.  In fact, VA treatment records fail to show any 
treatment for the Veteran's bilateral hearing loss except for 
in May 2006.  Moreover, the VA treatment records do not list 
as one of his current medical problems for which he is being 
treated at VA and there is no indication in the record of 
private treatment.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

The preponderance of the evidence being against the 
assignment of a compensable disability rating for the 
Veteran's bilateral hearing loss, the benefit of the doubt 
doctrine is not for application.  As such, the Veteran's 
appeal for a compensable evaluation for his service-connected 
bilateral hearing loss must be denied.  


ORDER

An increased rating in excess for tinea manum (left hand), 
tinea pedis, tinea unguium and tinea cruris is denied.

An initial compensable disability rating for bilateral 
hearing loss is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


